The opinion of the court was delivered, February 9th 1874, by
Agnew, C. J.
No question is made as to the operation of the Legal Tender Acts of Congress; but the controversy here arises upon a variance between the recital in the mortgage, and the terms of the bond to which it refers. No doubt the bond is the principal debt in law, and must govern the right of the parties between themselves. But the question here concerns a bond fide purchaser of the mortgaged premises, •without notice. The bond called for $1500, lawful silver money of the United States of America, while *229the mortgage recited a bond for $1500, payable in “ lawful money of the United States,” “ as in and by the said recited obligation, and the condition thereof, relation thereunto being had, will more fully and at large appear.” The question is therefore one of lien, and like similar cases must be decided upon the face of the record, when third persons are to be affected by it. Mistakes even of an officer making, up the record will not be permitted to affect third persons buying on the faith of the record, as in the case of judgments erroneously entered in the judgment index. • Here the omission in the mortgage is the error of the party himself who accepted it. The statement in the mortgage, “ in lawful money,” is absolute, and without any apparent omission or qualification, and it is not helped by the subsequent reference to the bond, which is always understood to' be a reference for details and formalities, and not essentials. The purpose of the recital in the mortgage is to give notice of the substantial character of the debt to be secured. It is not to be tolerated that such a reference as this is to send subsequent purchasers and mortgagees to seek the bond, perhaps in remote parts, unless the recital itself leads to something that is wanting in it; as for example, where the mortgage is taken to secure subsequent loans, which must be ascertained upon inquiry. Or the recital possibly may be so vague as to render inquiry necessary. But here is an unqualified statement that the bond is payable in “ lawful money,” merely, and points to no further inquiry to ascertain the true character of the money to be paid. No one would be led to suppose that a part of the description of the money was left out.
Judgment affirmed.